DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed July 21, 2022. Claims 13 – 15 and 27 – 43 are currently pending and considered below.

Response to Arguments
Applicant’s arguments with respect to independent claim 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 – 15, 27, 31, 32, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buuck et al. (US 9,285,905 B1), hereinafter Buuck, in view of Park (US 2020/0230649 A1), hereinafter Park.
Claim 13: Buuck discloses a haptic device comprising: 
a medium configured to receive a digital signal from a portable terminal (see at least, “For example, the inner device 104 may communicate with the haptic actuator(s) 114, which may be externally placed 20 relative to the inner device 104 and arranged to couple the inner device 104 to the outer shell 110 as described herein. In some implementations, one or more electrical connections such as electrical leads, couplings, or wires may be arranged outside the inner device 104 (e.g., on an outer surface of the inner shell 108) to connect one or more components of the inner device 104 to the haptic actuator(s) 114. In such cases, the inner shell 108 may include one or more vias or ports to allow such connections to the haptic actuator(s) 114, enabling the control signal(s) 124 to be sent to the haptic actuator(s) 114,” Buuck Column 7 Lines 19 – 31, “The user device 102 may include any type of mobile computing device such as smartphones, personal data assistants (PDAs), tablet computers, wearable computers, mobile gaming devices, gaming console controllers, automotive computers, electronic book readers, implanted computers, portable music players, and so forth. The user device 102 may also include other types of computing devices such as desktop computers, personal computers, laptop computers, thin clients, terminals, game consoles, smart appliances, home entertainment components, server computers, mainframe comput-ers, cloud computing devices, and so forth.  The user device 102 may include an inner device 104, including one or more electronic components or other elements. The inner device 104 is described further with respect to FIG. 3. Although examples herein describe the user device 102 as including one inner device 104, implementations are not so limited. Accordingly, in some implementations the user device 102 may include multiple inner devices 104,” Buuck Column 3 Lines 11 – 28, “The haptic actuator 114 may also include one or more signal input lead(s) 614 which carry the control signal(s) 124 into the haptic actuator 114, to the electromagnetic coil 610,” Buuck Column 11 Lines 22 – 25, “In some implementations, the datastore 322 may store the control signal(s) 124. Such control signal(s) 124 may include digital, analog, or both digital and analog signals which, when received by the haptic actuator(s) 114, signal the haptic actuator(s) 114 to present the haptic effect(s) 120. In some cases, the control signal(s) 124 may be stored on the haptic controller(s) 122,” Buuck Column 9 Lines 16 – 22); 
a haptic actuator driven by receiving the analog signal (see at least, “In some implementations, the datastore 322 may store the control signal(s) 124. Such control signal(s) 124 may include digital, analog, or both digital and analog signals which, when received by the hap tic actuator(s) 114, signal the haptic actuator(s) 114 to present the haptic effect(s) 120. In some cases, the control signal(s) 124 may be stored on the haptic controller(s) 122,” Buuck Column 9 Lines 16 – 22); 
a main body (see at least, “outer shell 110,” ) in which the haptic actuator is disposed (see at least, “Implementations may include one or more haptic actuators 114 situated in the gap 112 between the inner shell 108 and the outer shell 110,” Buuck Column 3 Lines 56 – 58); and 
a sub-body located (see at least, “inner shell 108,” ) on a side of the main body and spaced from the main body (see at least, “In implementations, the inner shell 108 and the outer shell 110 are separated by a gap 112, a substantially empty space that provides clearance for movements of the inner device 104 relative to the outer shell 110,” Buuck Column 3 Lines 53 – 56), the sub-body being connected to the haptic actuator (see at least, “In implementations, each of the haptic actuator(s) 114 is coupled to an outer surface of the inner shell 108 and coupled to an inner 60 surface of the outer shell 110,” Buuck Column 3 Lines 58 – 61) to be movable relative to the main body by operation of the haptic actuator (see at least, “In implementations, the inner shell 108 and the outer shell 110 are separated by a gap 112, a substantially empty space that provides clearance for movements of the inner device 104 relative to the outer shell 110,” Buuck Column 3 Lines 53 – 56).
Buuck does not disclose wherein the signal is a digital sound signal and therefore does
not further disclose a digital-to-analog converter (DAC) for receiving the digital sound signal from the medium and converting the digital sound signal into an analog signal. However, Park discloses a similar vibration provision system. Park further discloses “The communication unit 110 includes a signal separator (111) configured to separate a digital sound signal from a received digital composite signal; and a D/A converter 112 configured to convert a digital sound signal separated from the signal separator 111 to an analog signal,” Park [0026], “The D/A converter 112 converts only a digital sound signal corresponding to 20 to 20,000 Hz from among the digital sound signals separated from the signal separator 111 into an analog sound signal,” Park [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given that Buuck is open to various control signals (see at least, “control signal(s) 124 may include digital, analog, or both digital and analog signals) to utilize digital sound signals with the signal separator and D/A converter of Park thereby allowing for the appropriate waveform necessary in Buuck to drive the actuators while also providing the advantage of “a haptic signal which is suitable for an image and sound output from a portable terminal realistically and rapidly and thus has an effect to transmit information more realistically by visual, auditory, and tactile sense to a hardware environment requiring three-dimensional vibration,” Park Abstract.

Claim 14: Buuck and Park disclose the haptic device of claim 13, further comprising an adhesive pad located on another side of the main body and comprising an adhesive surface attachable to the portable terminal (see at least, “In some implementations, one or more portions of the inner shell 108 or the outer shell 110 may be substantially flat where they are coupled to one or more haptic actuators 114. Such flat surfaces may provide a reliable mechanical coupling from the haptic actuator(s) 114 to the inner shell 108 or the outer shell 110, and may provide for an efficient transfer of force from the hap tic actuator( s) 114 to the inner shell 108 or to the outer shell 110.  As used herein, coupling may refer to a direct contact of a first component with a second component such that force may be transferred between the first and second components. Coupling may also refer to an indirect contact of a first component with a second component, with one or more structures or materials situated between the components or intermediate relative to the first and second components, such that force may be transferred between the first and second components. Direct or indirect coupling may be accomplished through any type of fastener, adhesive, connector, joining, or attachment technique,” Buuck Column 4 Lines 24 – 29).

Claim 15: Buuck and Park disclose the haptic device of claim 13, wherein the haptic actuator comprises: a housing having an internal space (see at least, “The haptic actuator 114 may also include an electromagnetic coil 610 coupled to a bottom plate 612,” Buuck Column 11 Lines 20 – 22, FIG. 6); and a vehicle (see at least, “the haptic actuator 114 includes a top plate 604 that may be coupled to a spring 606. The spring 606 may be coupled to a magnet 608,” Buuck Column 11 Lines 18 – 20) movable relative to the housing (see at least, “On receiving the control signal(s) 124, the electromagnetic coil 610 may modulate a magnetic field to cause the magnet 608 to move along the radial axis 602. The modulating magnetic field may also cause the top plate 604 to move relative to the bottom plate 612,” Buuck Column 11 Lines 25 – 29), wherein the housing is fixed to the main body, and wherein the vehicle is fixed to the sub-body (see at least, “In some implementations, the top plate 604 may be coupled to an outer surface of the inner shell 108 and the bottom plate 612 may be coupled to an inner surface of the outer shell 110,” Buuck Column 11 Lines 30 – 32).

Claim 27: Buuck and Park disclose the haptic device of claim 13, wherein the haptic actuator comprises: a left haptic actuator located on a left side of a virtual centerline passing through the haptic device; and a right haptic actuator located on a right side of the virtual centerline passing through the haptic device (see at least, “Haptic Actuator 114(3)” “Haptic Actuator 114(4)”, Buuck FIG. 2).

Claim 31: Buuck and Park disclose the haptic device of claim 13, further comprising a seal made of a flexible material to prevent insertion of foreign substances into the space between the main body and the sub-body (see at least, “In some implementations, the user device 102 may include a skirt, gasket, bezel, or other structure situated in at least a portion of the gap 112 between the inner device 104 and the outer shell 110. Such a structure may prevent dust or other debris from entering the gap 112 and obstructing the movement of the inner device 104,” Buuck Column 4 Lines 24 – 29).

Claim 32: Buuck and Park disclose the haptic device of claim 15, wherein a surface of the housing is fixed to an inner wall of a surface of the main body (see at least, “In some implementations, the top plate 604 may be coupled to an outer surface of the inner shell 108 and the bottom plate 612 may be coupled to an inner surface of the outer shell 110,” Buuck Column 11 Lines 30 – 32, Buuck FIG. 8, Buuck FIG. 9).

Claim 43: Buuck and Park disclose the haptic device of claim 13, wherein the medium is one of a cable and a wireless communication module (see at least, “For example, the inner device 104 may communicate with the haptic actuator(s) 114, which may be externally placed 20 relative to the inner device 104 and arranged to couple the inner device 104 to the outer shell 110 as described herein. In some implementations, one or more electrical connections such as electrical leads, couplings, or wires may be arranged outside the inner device 104 (e.g., on an outer surface of the inner shell 108) to connect one or more components of the inner device 104 to the haptic actuator(s) 114. In such cases, the inner shell 108 may include one or more vias or ports to allow such connections to the haptic actuator(s) 114, enabling the control signal(s) 124 to be sent to the haptic actuator(s) 114,” Buuck Column 7 Lines 19 – 31).

Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buuck and Park in view of Yamano et al. (US 2017/0136354 A1), hereinafter Yamano.

Claim 28: Buuck and Park disclose the haptic device of claim 27, but do not disclose wherein the analog signal converted by the DAC is a stereo analog signal comprising a plurality of signals, and wherein, in the stereo analog signal, a first signal is input to the left haptic actuator and a second signal different from the first signal is input to the right haptic actuator. However, Yamano disclose a similar vibrating apparatus and method and also discloses wherein the analog signal converted by the DAC is a stereo analog signal comprising a plurality of signals, and wherein, in the stereo analog signal, a first signal is input to the left haptic actuator and a second signal different from the first signal is input to the right haptic actuator (see at least, “The vibrating unit 14 is, for example, a voice coil motor, a piezo actuator or an eccentric motor. Further, the vibrating units 14 incorporated into the right and left gripped portions 12 may be the same type of vibration actuator or different types of vibration actuators. Specifically, one of the vibrating units 14 incorporated into the right and left gripped portions 12 is preferably a voice coil motor or a piezo actuator which can cause vibration in a wide band, while the other is an eccentric motor which can cause strong vibration. Further, a plurality of vibrating units 14 may be provided at one gripped portion 12, and the provided plurality of vibrating units 14 may be different types of vibration actuators,” Yamano [0073], “As will be described later, the vibrating apparatus 1A illustrated in FIG. 4A to FIG. 4C is connected to the electronic equipment 2 using a stereo mini plug 134, and acquires a stereo sound signal as a sound signal. Therefore, the vibrating unit 14 incorporated into the left gripped portion 12 preferably vibrates based on an L sound signal of the stereo sound signal, while the vibrating unit 14 incorporated into the right gripped portion 12 preferably vibrates based on an R sound signal of the stereo sound signal. According to this configuration, by the right and left vibrating units 14 respectively vibrating according to the R and L sound signals of the stereo sound signal, it is possible to transmit a vibratory sense as if, for example, vibration moved rightward and leftward to the operator 3,” Yamano [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned stereo vibrating units of Yamano in place of the actuator since “According to this configuration, by the right and left vibrating units 14 respectively vibrating according to the R and L sound signals of the stereo sound signal, it is possible to transmit a vibratory sense as if, for example, vibration moved rightward and leftward to the operator 3,” Yamano [0074].

Claim 29: Buuck and Park disclose the haptic device of claim 28, but do not disclose wherein the sub-body comprises: a left transmitter connected to the left haptic actuator; and a right transmitter connected to the right haptic actuator and spaced apart from the left transmitter to move independently of the left transmitter. However, Yamano disclose a similar vibrating apparatus and method and also discloses wherein the sub-body comprises: a left transmitter connected to the left haptic actuator; and a right transmitter connected to the right haptic actuator and spaced apart from the left transmitter to move independently of the left transmitter (see at least, “The vibrating unit 14 is, for example, a voice coil motor, a piezo actuator or an eccentric motor. Further, the vibrating units 14 incorporated into the right and left gripped portions 12 may be the same type of vibration actuator or different types of vibration actuators. Specifically, one of the vibrating units 14 incorporated into the right and left gripped portions 12 is preferably a voice coil motor or a piezo actuator which can cause vibration in a wide band, while the other is an eccentric motor which can cause strong vibration. Further, a plurality of vibrating units 14 may be provided at one gripped portion 12, and the provided plurality of vibrating units 14 may be different types of vibration actuators,” Yamano [0073], “As will be described later, the vibrating apparatus 1A illustrated in FIG. 4A to FIG. 4C is connected to the electronic equipment 2 using a stereo mini plug 134, and acquires a stereo sound signal as a sound signal. Therefore, the vibrating unit 14 incorporated into the left gripped portion 12 preferably vibrates based on an L sound signal of the stereo sound signal, while the vibrating unit 14 incorporated into the right gripped portion 12 preferably vibrates based on an R sound signal of the stereo sound signal. According to this configuration, by the right and left vibrating units 14 respectively vibrating according to the R and L sound signals of the stereo sound signal, it is possible to transmit a vibratory sense as if, for example, vibration moved rightward and leftward to the operator 3,” Yamano [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned stereo vibrating units of Yamano in place of the actuator since “According to this configuration, by the right and left vibrating units 14 respectively vibrating according to the R and L sound signals of the stereo sound signal, it is possible to transmit a vibratory sense as if, for example, vibration moved rightward and leftward to the operator 3,” Yamano [0074].

Allowable Subject Matter
Claim 30 and 33 – 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652